ACCEPTED
                                                                     05-14-00896
                                                        FIFTH COURT OF APPEALS
                                                                 DALLAS, TEXAS
                                                             2/26/2015 3:48:03 PM
                                                                       LISA MATZ
                                                                           CLERK




                                                                                         5th Court of Appeals
                                                                                          FILED: 2/26/15
                                                                      Lisa Matz, Clerk
                 Case No. 05-14-00896-CV

                     IN THE FIFTH               RECEIVED IN
                                           5th COURT OF APPEALS
                                               DALLAS, TEXAS
               COURT OF APPEALS FOR        2/26/2015 3:48:03 PM
                                                 LISA MATZ
                                                   Clerk
                 THE STATE OF TEXAS

              PIERRE INVESTMENTS, INC.

                             v.
       DAVID CORONA d/b/a CORONA AND SON
                CONSTRUCTION


        On Appeal From The 162th District Court of
                  Dallas County Texas


           AMENDED BRIEF OF APPELLANT


Walter F. Musgrove III
 State Bar No. 24075514
PO Box 132274
Dallas, Texas 75313
(972)900-3116 Office
(972) 364-1235 FAX
walter@musgrovelawfirm.com

ATTORNEY FOR APPELLANT



                             ORAL ARGUMENT REQUESTED




                       0
                   IDENTITY OF PARTIES AND COUNSEL


APPELLANT/PLAINTIFF

    Pierre Investments, Inc.

COUNSEL FOR APPELLANT

    Walter F. Musgrove III
    State Bar No. 24075514
    PO Box 132274
    Dallas, Texas 75313
    972-900-3116 (O)
    972-364-1235 (F)
    walter@musgrovelawfirm.com

APPELLEE/DEFENDANT

    David Corona d/b/a Corona and Son Construction

COUNSEL FOR APPELLEE

    Lyndon Laird
    Whitaker Chalk Swindle & Schwartz PLLC
    301 Commerce Street
    Suite 3500
    Fort Worth, Texas 76102-4135
    817-878-0507 (o)
    817-878-0501 (f)
    llaird@whitakerchalk.com




                                    1
                               TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL……………………….………….iii

INDEX OF AUTHORITIES…………………………………………...…….v-vi

STATEMENT OF THE CASE………………………………………………….1

ISSUE PRESENTED…………………………………………..………………….2

STATEMENT REGARDING ORAL ARGUMENT………………………….2

STATEMENT OF FACTS………………………………………………………2

STANDARD OF REVIEW……....………….……………..…………………..2-3

ARGUMENT……………………………………………..……………………3-7

CONCLUSION AND PRAYER………………………………………………...8

CERTIFICATE OF SERVICE…………………………………………………8

APPENDIX:

  A. CORRECTED FINAL JUDGMENT

  B. PLAINTIFF’S FIRST AMENDED PETITION

  C. IMPROVED PROPERTY CONTRACT (Plaintiff’s exhibit 10)

  D. GEHARD LUXURY HOMES – FORM AGREEMENT BETWEEN

    OWNER AND CONTRACTOR (Plaintiff’s exhibit 11)

  E. Termination Letters/Notice of Buyers Termination of Contract

    (Plaintiff’s exhibit 15)

  F. Excerpt from Mr. Ken Gazian’s trial testimony


                                     2
                           INDEX OF AUTHORITIES


      CASES


Air Conditioning v. Harrison-Wilson-Pearson, 151 Tex. 635, 253 S.W.2d 422, 425
(1952)……………………………………………………………………………….7

Basin Operating Co. v. Valley Steel Prods. Co., 620 S.W.2d 773, 776 (Tex. Civ.
App.—Dallas 1981, writ ref’d n.r.e.)…………………………………………..…15

Bayer Corp. v. DX Terminals, Ltd., 214 S.W.3d 586 (Tex. App.-Houston 2006)
………………………………………………………………………………....11-12

Chas M. Cain v. Salvatore Fontana d/b/a Fontana’s Café, 423 S.W.2d 134
(Tex.Civ.App.—San Antonio 1967)……………………………………..………………15

Cliff’s Drilling Co., v. Burrows, 930 S.W.2d 709, 712 (Tex.App.—Houston [1st
Dist.] 1996, no writ.)…………………………………………….…….…….….....7

Cline v. Insurance Exchange of Houston, 154 S.W.2d 491, 493 (Civ. App.—
Galveston 1941), aff’d, 140 Tex. 175, 166 S.W.2d 677 (1943)………..………......6

Coca-Cola Bottling Co. v. Burgess, 195 S.W.2d 379, 381 (Civ.App.-Fort Worth
1946, ref. n.r.e.)………………….……………………………….…………….…..7

Comiskey v. FH Partners, LLC, 373 S.W.3d 620 (Tex. App.-Houston [14 Dist.]
2012)…………………………………………………..……………………………7

Freeman v. Greenbriar Homes, Inc. 715 S.W.2d 394, 395 (Tex.App.-Dallas 1986,
ref. n.r.e)……………………………………….……………………………...…7, 9

George Deutsch v. Hoover, Bax & Slovacek, LP, (Tex. App.-Houston [14th Dist.]
2002)………………………………………………………………………………..8

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex. 1985)…………16

Mangham v. Hall, 564 S.W.2d 465 (Tex. Civ. App. 1978)………………………...15



                                      3
Meridien Hotels, Inc. v. LHO Financing Partnership I, L.P., 255 S.W.3d 807 (Tex.

App.-Dallas 2008)…………………………….…………………………………...15

M.N. Dannenbaum v. Brummerhop, 840 S.W.2d 624 (Tex. App.-Hous. [14 Dist.]
1992)……………………………………………………………………...……12-14

Murphy v. Fannin County Elec. Co-op, Inc., 957 S.W.2d 900, 903 (Tex. App.—
Texarkana 1997, no pet.)………………………………………...…………....…..15

Porterfield v. Brinegar, 719 S.W.2d 558, 560 (Tex. 1986)…………………......….7

Prudential Insurance Company of America v. Financial Review Services, Inc., 29
S.W.3d 74 (Tex. 2000)…………………………………….…………….……….8-9

Thomas v. Olympus/Nelson Property Management, 148 S.W.3d 395 (Tex. App.-
Houston [14 Dist.] 2004)………………………………...………………….…..…8

White v. Southwestern Bell Telephone Company, Inc., 651 S.W.2d 260 (Tex. 1983)
…………...…………………………………………………………………………7

Wilen v. Falkenstein, 191 S.W.3d 791 (Tex. App.-Fort Worth 2006)….……….14

Wilson & Wilson Tax Services, Inc. v. Mohammed, 131 S.W.3d 231 (Tex. App.-
Houston [14 Dist.] 2004)……………………………………………………….... 8

Yorkshire Insurance Co., Ltd. v. Seger, 279 S.W.3d 755 (Tex. App.-Amarillo
2007)……………………………………………………………………………..…8




                                       4
______________________________________________________________________________

                       APPELLANT’S BRIEF
__________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Appellant, Pierre Investments, Inc., and files this Appellant’s

Brief and would respectfully show:

                                       Statement of the Case

Nature of Case
                       Appellant who owned two residential lots on which it had
                       contracts to sell the lots and build custom homes sued Appellee
                       for trespass to real property, tortious interference with
                       plaintiff’s business contracts, and tortious interference with
                       prospective business relations after Appellee dumped debris on
                       the two lots which resulted in the loss of both the contracts the
                       Appellant had entered. (RR Vol. 002, 72-73 and 75-771) (CR
                       30-34)


Trial Court

                          162nd Judicial District Court



Trial Court’s Disposition

                       Ruled as a matter of law that the Defendant trespassed onto
                       Plaintiff’s property but Plaintiff failed to establish a casual
                       connection between said trespass and claimed damages loss of a
                       land sale contract and construction contract. (CR. 90-91)


                            Statement Regarding Oral Argument

1
 References to the Report’s Record will be made by (RR Vol.__, ___) showing the volume and page number.
References to the Clerk’s Record will be made by (CR __) showing page number.
                                                  5
      Pursuant to Texas Rules of Appellate Procedure 39.1, Appellant requests

oral argument and submits that it would materially aid the decisional process in

this case since the lower court’s ruling is clearly contrary to Texas case law.

                                  Statement of Facts

      On or about October 28, 2010, Appellee intentionally dumped multiple

truckloads of construction debris upon Appellant’s residential building lot located at

2000 St. Pierre Drive, Carrolton, Texas 75006. (RR Vol. 002, 79-81). As a result of

the dumping, the Appellant’s client, who had contracted to purchase the lots and

construct two custom homes, cancelled all contracts after discovering construction

debris had been dumped on the lots. (RR Vol. 002, 82-83; RR.007-Part A, 38-40; Pl.

Ex. 15). The Appellant’s client cancelled the contracts under a contractual provision,

promulgated by the Texas Real Estate Commission, stating and promising that the

lots were clean from any legal encumbrances and ready to build. (RR Vol. 007-Part

A, 20-29; Pl. Ex. 10)

                                    Issue Presented

   Was it proper for the trial court to direct verdict on Appellant’s claims for lost

profits resulting from the cancelled real estate sale and construction contracts?

                                  Standard of Review

      To instruct a verdict or to dismiss a jury and render judgment the court must

find that movant is entitled to judgment as a matter of law. Cline v. Insurance

Exchange of Houston, 154 S.W.2d 491, 493 (Civ. App.—Galveston 1941), aff’d,

                                          6
140 Tex. 175, 166 S.W.2d 677 (1943); Coca-Cola Bottling Co. v. Burgess, 195
S.W.2d 379, 381 (Civ.App.-Fort Worth 1946, ref. n.r.e.).

      An instructed verdict is proper only when the evidence is such that no other

verdict should be rendered. Thus, if there is any conflicting evidence in the record,

a determination of the issue is for the jury. See Air Conditioning v. Harrison-Wilson-

Pearson, 151 Tex. 635, 253 S.W.2d 422, 425 (1952); Porterfield v. Brinegar, 719
S.W.2d 558, 560 (Tex. 1986). The reviewing court’s task on appeal is to determine

whether the record, regarded in the light most favorable to the losing party, contains

any probative evidence to raise material fact issues in the case. Freeman v.

Greenbriar Homes, Inc. 715 S.W.2d 394, 395 (Tex.App.-Dallas 1986, ref. n.r.e);

Cliff’s Drilling Co., v. Burrows, 930 S.W.2d 709, 712 (Tex.App.—Houston [1st

Dist.] 1996, no writ.).



                                       Argument

   I. The Court’s Directed Verdict was Inappropriate


      Texas courts have routinely held that where conflicting evidence exists, a

directed verdict is not proper. See White v. Southwestern Bell Telephone Company,

Inc., 651 S.W.2d 260 (Tex. 1983) (holding that the trial court erred in granting a

directed verdict since there was conflicting evidence as to Appellant’s loss in net

profits); Comiskey v. FH Partners, LLC, 373 S.W.3d 620 (Tex. App.-Houston [14

Dist.] 2012) (holding that the trial court erred by granting a directed verdict on
                                          7
Appellant’s waiver claim); Yorkshire Insurance Co., Ltd. v. Seger, 279 S.W.3d 755

(Tex. App.-Amarillo 2007) (holding that the trial court erred in granting a directed

verdict on the issue of oppression and civil conspiracy); Thomas v. Olympus/Nelson

Property Management, 148 S.W.3d 395 (Tex. App.-Houston [14 Dist.] 2004)

(holding that a directed verdict was erroneous as to appellant’s wrongful-eviction

claim); Wilson & Wilson Tax Services, Inc. v. Mohammed, 131 S.W.3d 231 (Tex.

App.-Houston [14 Dist.] 2004) (holding that the trial court erred by granting a

directed verdict since there was a fact issue concerning the validity of a promissory

note); George Deutsch v. Hoover, Bax & Slovacek, LP, 97 S.W.3d 179 (Tex. App.-

Houston [14th Dist.] 2002) (holding that a directed verdict was improper as to

Appellant’s claim for fee forfeiture based on alleged breaches of fiduciary duty).

      Specifically, with regard to granting a directed verdict for tortious interference

with a contract, in Prudential Insurance Company of America v. Financial Review

Services, Inc., 29 S.W.3d 74 (Tex. 2000), the Texas Supreme Court ruled that the

trial court erred by granting a directed verdict in favor of defendant Prudential.

Prudential Insurance Company of America, 29 S.W.3d at 83. The Court affirmed

the appellate court’s decision to remand the case to the trial court for a jury

determination on the issue of contract interference. Id. at 77. Specifically, the Court

found that there was inconclusive evidence regarding the defendant’s justification

defense against tortious interference. Id. at 76. Plaintiff Financial Review Services

argued that Prudential interfered with its contracts as a result of Prudential

                                           8
dismissing Financial Review Service’s medical claims against Prudential’s

policyholders and a resulting back-billing of claims. Id. The evidence established

that Prudential’s argument that Financial Review Services is merely an agent of the

parties with whom FRS lost its contracts was without merit. Id. at 78-80. Secondly,

Prudential’s defense of justification for its interference was denied by the Court since

Financial Review Services presented evidence which established that Prudential

falsely accused it of double billing and pressured another party to the contract to stop

using Financial Review Services. Id. at 80-82.

      Here, similar to Prudential Insurance Company of America, the lower court

also erred in granting Appellee’s directed verdict based on conflicting evidence.

(CR. 90-91). The testimony of the Appellant’s representative, Ken Gazian, and it

client, Inna Geyvandova, clearly established that the trespass and subsequent illegal

dumping on Appellant’s property preceded and caused the cancellation of the

contracts. (RR. Vol.003, 148-149). Any confusion or conflicting testimony

concerning the exact date of the dumping, or whether the dumping preceded

cancellation of the contracts, should be resolved in Appellant’s favor since he is the

losing party in this case. See Freeman, 715 S.W.2d at 394. In the instant case, there

is no other evidence that diminishes Appellant’s claim that Appellee’s trespass and

illegal dumping resulted in the termination of the contracts with its client Inna

Geyvandova.



                                           9
         The lower court ignored the conflicting evidence in the record and rendered a

decision in lieu of a jury determination. The Court erred by ignoring voluminous

testimony establishing that the dumping preceded the cancellation of the contracts.

(RR Vol. 002, 72-73, 75-77, 82-83; RR. Vol.003, 148-149; RR.007-Part A, 38-40;

Pl. Ex. 15). Specifically, Inna Geyvandova testified that she cancelled her contract

with the Appellant based solely on the Appellee’s illegal dumping onto Appellant’s

lot. (RR. Vol.003, 148-149, 181). Inna Geyvandova testified:

                 “I didn't -- I didn't wanna think about it anymore. I was
                 done. When I saw those dumpings, I was done, I was out.
                 I wanted out of this project. I didn't wanna deal with it
                 anymore. I didn't trust the project anymore.”2


         Further, two letters from Inna Geyvandova, which were presented during trial,

clearly indicate that the Appellee’s trespass occurred before the contract was

terminated. These letters specifically state as follows:

                  “…I am letting you or anyone in your firm know that our
                 contract dated October 1, 2010, pertaining to properties
                 located at 2000 and 2004 St. Pierre in Carrollton, was
                 terminated due to unexpected dumping activities
                 discovered upon my last visit to the site.”3


The subsequent letter states as follows:

                 “…where I discovered several piles of unknown materials
                 being dumped onto the site by construction trucks…I
                 didn’t have time nor could I afford the continuous cleanup
                 disputes, environmental charges or assessments, and

2
    (RR. Vol. 003, 181)
3
    (RR.007-Part A, 39; Pl. Ex. 15).
                                            10
            therefore, I decided to walk away from purchasing any of
            these properties and/or continue on with my anticipated
            construction project.”4
Lastly, The Notice of Buyer’s Termination of Contract which was also presented

during the trial also indicates the reason Ms. Geyvandova terminated the contract

was the “unexpected dumping activity.” (RR.007-Part A, 38; Pl. Ex. 15).

         In Bayer Corp. v. DX Terminals, Ltd., 214 S.W.3d 586 (Tex. App.-Houston

2006), the lower court denied defendant Bayer’s request for a directed verdict on the

basis that the evidence did not conclusively demonstrate that DX’s breach

substantially impaired the value of the whole contract and thereby justified Bayer’s

subsequent cancellation. Id. at 594. The evidence presented by Bayer during trial

failed to conclusively establish its assertion. Specifically, Bayer presented evidence

that DX failed to take the required minimum caustic soda supply as outlined in their

agreement. Id. at 595. Bayer also provided witness testimony alleging that Bayer

was not a regular supplier of caustic soda and the oversupply of caustic soda in its

inventory, due to DX’s failure to take the minimum, could have closed production

at Bayer’s entire facility. Id. However, DX established that Bayer had not objected

to previous failures to take the monthly caustic soda minimum. Id. at 596. Next, DX

presented totals taken from the alleged four month breach and said totals showed

that DX’s failure to take the monthly minimum only represented a mere three percent

of the target monthly minimum over the life of the contract. Id. at 596. Therefore,



4
    (RR.007-Part A, 40; Pl. Ex. 15).
                                         11
conflicting evidence existed as to Bayer’s claim that DX’s breach substantially

impaired the value of the whole contract and thereby justified Bayer’s subsequent

cancellation. Accordingly, the appellate court affirmed the lower court’s holding

which denied Bayer’s request for a directed verdict.

       Here, similar to Bayer Corp., the evidence of record clearly demonstrates that

Inna Geyvandova cancelled her contract with Appellant solely because of

Appellant’s illegal dumping onto Appellant’s lot. (RR. Vol.003, 148-149, 181).

Therefore, conflicting evidence existed as to whether Geyvandova cancelled her

contract with Appellant due to Appellee’s actions and accordingly, the lower court’s

directed verdict was inappropriate.

      In M.N. Dannenbaum v. Brummerhop, 840 S.W.2d 624 (Tex. App.-Hous. [14

Dist.] 1992), the appellate court affirmed the lower court’s directed verdict in favor

of defendant Brummerhop on the claim of tortious interference. M.N. Dannenbaum,
840 S.W.2d at 630. To prove a claim for tortious interference, one must establish

that there was a contract subject to interference, the act of interference was willful

and intentional, such intentional act was a proximate cause of plaintiff’s damage,

and actual damage or loss. Id. at 630 (citing Juliette Fowler Homes, Inc. v. Welch

Assoc., Inc., 793 S.W.2d 660, 664 (Tex. 1990). In M.N. Dannenbaum, evidence

showed that a valid contract existed between Dannenbaum and Gestra and that after

resigning from Dannenbaum, defendant Brummerhop solicited the Gestra contract.

Id. As a result, Gestra terminated its contract with plaintiff Dannenbaum and entered

                                         12
into a contract with Brummerhop. Id. However, the appellate court affirmed the

lower court’s directed verdict in favor of defendant Brummerhop since Gestra had

the right under its contract to terminate its relationship with Dannenbaum and

Brummerhop had the right to persuade Gestra to exercise this right. Id.

      Here, unlike the defendant in M.N. Dannenbaum, the Appellee in the instant

case did not rightfully persuade Inna Geyvandova to exercise her right to terminate

her contracts with Appellant. Rather, the Appellee willfully and intentionally

interfered with Appellant’s contract with Inna Geyvandova by illegally dumping

construction debris onto Appellant’s lot without permission from the Appellant.

Appellee’s act was the proximate and sole cause of Appellant’s damage as testified

to by Ken Gazian and Inna Geyvandova since there was no evidence of any other

cause of Ms. Geyvandova’s cancellation of the contract. (RR. Vol.003, 181).

Specifically, Inna Geyvandova testified the trespass was the sole reason she

terminated the contract. (R.3 at 148-49, 155).

      Lastly, Appellant suffered a loss of two contracts with its client—Inna

Geyvandova. (RR. Vol.002, 91-93). When asked on direct examination if he had

damages as a result of the trespass, the Appellant testified:

             “I lost two my contracts for sale of the lots. I lost my two

             contracts to build two homes. I paid extra 10 percent on




                                          13
                   the city liens that they assessed the properties. I paid taxes.

                   I paid homeowners association dues…”5

Therefore, the instant case is distinguishable from M.N. Dannenbaum where the

appellate court affirmed the lower court’s directed verdict. In the case at hand, the

evidence shows that there is conflicting evidence in the record and that a directed

verdict was improper. In fact, there was no evidence presented by the Appellee that

the Appellant did not suffer any damages as a result of the trespass.

      II. Appellant is Entitled to Damages for Trespass

           To recover damages for trespass to real property, a plaintiff must prove that

1) the plaintiff owns or has a lawful right to possess real property, 2) the defendant

entered the plaintiff's land and the entry was physical, intentional, and voluntary,

and 3) the defendant's trespass caused injury to the plaintiff. Wilen v. Falkenstein,

191 S.W.3d 791, 798 (Tex. App.-Fort Worth 2006). Trespass requires only proof of

interference with the right of possession of real property and the only relevant intent

is that of the actor to enter the property. Id. The actor's awareness of the property's

ownership is irrelevant. Id.

           Recovery of actual damages in trespass for temporary injury is limited to the

amount necessary to place plaintiff in the position it would have been in but for the

trespass, including cost of restoration or repair of the land to its former condition,



5
    (RR. Vol.002, 91).

                                                 14
loss of use of the land, and loss of expected profits from use of land. Meridien Hotels,

Inc. v. LHO Financing Partnership I, L.P., 255 S.W.3d 807, 821 (Tex. App.-Dallas

2008). See also Mangham v. Hall, 564 S.W.2d 465, 468 (Tex. Civ. App. 1978).

Texas courts allow an owner of property to recover for lost profit due to unauthorized

dumping. In Chas M. Cain v. Salvatore Fontana d/b/a Fontana’s Café, 423 S.W.2d
134 (Tex.Civ.App.—San Antonio 1967), the court upheld a judgment for lost profits

suffered as a result of the defendant’s trespass. The defendant dumped debris in the

parking lot of the plaintiff’s café which resulted in the plaintiff losing profit.

      Similar to the plaintiff in Cain, in the present case, the Appellant testified that

he also lost the profit he expected to make from the sale of the land on which the

appellee trespassed. (RR. Vol.002, 91). Further, similar to the plaintiff in Cain, the

Appellant also testified that he lost profit he expected to make from the construction

of two custom homes he planned to build on the land on which the appellee

trespassed. (RR. Vol.002, 92-93).

      New Trial Should be Granted in the Interest of Justice and Fairness

      If a finding is against the great weight and preponderance of the evidence, the

inquiry is whether the finding is so contrary to the overwhelming weight of all

relevant evidence as to be clearly wrong and unjust.” Murphy v. Fannin County Elec.

Co-op, Inc., 957 S.W.2d 900, 903 (Tex. App.—Texarkana 1997, no pet.). A new

trial is the proper remedy when the findings are contrary to the great weight and

preponderance of the evidence, but supported by some evidence. Basin Operating

                                           15
Co. v. Valley Steel Prods. Co., 620 S.W.2d 773, 776 (Tex. Civ. App.—Dallas 1981,

writ ref’d n.r.e.). Clearly in this case there was evidence presented which lead the

Court to rule that there was a trespass by Appellee onto Appellant’s property. (CR

90-91). There was also testimony that the trespass occurred before the cancellation

of the contract that formed the basis of the Appellant’s damages. (RR Vol. 002, 72-

73, 75-77, 82-83; RR. Vol.003, 148-149; RR.007-Part A, 39; Pl. Ex. 16; RR.007-

Part A, 40; Pl. Ex. 16).

        The trial court has broad discretion to order a new trial “in the interest of

justice.” Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex. 1985). To

not grant the new trial would be unfair and unjust as it would completely disregard

the evidence and testimony that was presented which creates fact issues for the jury

and that also supported the Appellant’s claims for trespass and damages.

        WHEREFORE, Appellant respectfully requests that it’s Motion for New Trial

be GRANTED.



                                 Conclusion and Prayer

        For all the reasons cited herein, the Appellant requests that this Court hold

that:

   1. The trial court erred as a matter of law in issuing a directed verdict when

        there was conflicting evidence on whether the trespass was the proximate

        cause of damages.

                                           16
                                       Respectfully submitted,

                                     /s/Walter Musgrove
                                       Walter F. Musgrove III
                                       State Bar No. 24075514
                                       PO Box 132274
                                       Dallas, Texas 75313
                                       (972)900-3116 Office
                                       (972) 364-1235 FAX
                                       walter@musgrovelawfirm.com

                                       ATTORNEY FOR APPELLANT

                            CERTIFICATE OF SERVICE

This will certify that a true and correct copy of this pleading was served in via
facsimile and electronic mail on February 24, 2015 to:
      Lyndon Laird
      817-878-0501 (f)
      llaird@whitakerchalk.com
      Attorney for Appellee, David Corona d/b/a Corona and Son Construction

                                                    /s/Walter Musgrove_________
                                                    Walter Musgrove III

                        CERTIFICATE OF COMPLIANCE
This will certify that this pleading contains 3,447 words and is in compliance with
the Texas Rules of Appellate Procedure.
                                                     /s/Walter Musgrove_________
                                                     Walter Musgrove III




                                         17
    )




                                                                                                           .
                                                                                                                I   -


                                                                                                                                4.! \.-




                                                    CAUSE NO. DC 12-12422-I




                                    Plaintiff              §
             \'.                                           §           162 '“' JUDICIAL DISTRICT
'       _    DAVID __(_,‘ORONA d/b/a CORONA _p                     _          p   '"                                        ‘                          ' ‘
             AND SON CONSTRUCTION                      i                               L                                                           L
                                   Defendants              §           DALLAS COUNTY, TEXAS




                                             CORRECTED FINAL JUDGMENT


                    On or about February 26, 2014. the above-referenced cause came on fer [rial and ajury

            was properly impaneled. Aﬁer considering the evidence presented during two days of testimony



            Piaintiff failed lo establish a causal connection between said trespass and claimed damages for

            loss ofa, land sale eontracl and construction contract.

                    IT IS THEREFORE OR|)l~I‘Rl~lI'), ADJUDGED AND DECREEIJ that Piainlill be

            awarded $I.00 nominal damages for trespass and that Defendanfs Motion for Directed Verdict

            regarding l"lain1ilTs claim for loss ofcontraet damages is herein is GRAN'l'l~Il).                          r

                                                                                            that_alI (_‘ou1:t Posts‘ are

            taxed against l)efendanl.    I

                   IT lS FURTI HER ORDERED, ADJUDGED AND DECREED that all relief not expressly

            granted inThis Judgmenﬁs hereWdeme                                                                 .                               —




            En"ﬂiE T§Tk" "                       i' "—_*       i          ’                ""    ‘                      yM;|;’|
                                                                                                                                          90
                     SIGNED on this the if day of               3 J lit!   , 2014.



                                                                  HONORABLE JUDGE PRESIDING I




c0Rrii:c'rEo FIl“\JXvI.._i-I-I_.l_IT(‘;l%’|l§i‘I_'1'_   R   R
                                                                                     Hm“ Q   PACE 2*
                                                                                                                     FILED
                                                                                                        D1 HLLAS COUNTY
                                                                                                     2/6/2014 11222230 PM
                                                                                                     GAR‘ i’ FITZSIMMONS
                                                                                                          IIIISTRICT CLERK

                                        CAUSE NO. 12-12422


   PIERE INVESTMENTS, INC.                     §        IN THE DISTRICT COURT
                         Plaintiff             §
   v.                                                   162 JUDICIAL DISTRICT
                                              §
  DAVID CORONA d/b/a CORONA
  AND SON CONSTRUCTION
                                              §

                        Defendants            §         DALLAS COUNTY, TEXAS
                         PLAINTIFF ’S FIRST AMENDED PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:


         PIERRE INVESTMENTS, lNC., Plaintiff complains of DAVID CORONA d/b/a

 CORONA AND SON CONSTRUCTION, Defendant, and for cause of action shows:


                                                   l.
        PIERRE INVESTMENTS, INC., Plaintiff is a corporation doing business in Dallas

 County, Texas. DAVID CORONA dfb/a CORONA AND SON CONSTRUCTION,_Defendant is

 an individual doing business in Dallas County, who may be served with citation at 156 Yale

Avenue. Lewisville, Texas 75057.      Discovery is intended to be conducted under level 2 of the

Texas Rules of Civil Procedure.


                                              2.
        On or about November 3, 2010, at the time of the incident made the subject of this suit,

Plaintiff’s residential building lot located at 2000 St. Pierre Drive, Carrolton, Texas 75006 was

subjected to illegal dumping of construction debris by Defendant, or one of Defendant’s employees

acting in the course and scope of their employment. The Plaintiff does not contend that the

construction debris and/or dirt that was illegally dumped on the Plaintiff’s property was

contaminated. However, the Plaintiff does believe that if the constmction debris and dirt were not




                                                                                               30
  contaminated the Defendant most likely would have either stored the dirt on its development site

  and/or sold the dirt.



                                                  3.
            As a result of Defendant’s illegal and malicious act, Plaintiff has been damaged and

  Plaintiff, as a foreseeable consequence of Defendant’s actions lost the sale of said lot and the

  adjoining lot, together with a construction contract for the subject lot and the adjoining lot. Plaintiff

  sues in a sum exceeding the minimal jurisdictional limits of this Court for this lost business

 opportunity.


                                                  4.
                                          Negligence Per Se
            Defendant’s conduct constitutes negligence per se in that Defendant’s conduct was in

 violation of one or more statutes or ordinances, including but not limited to, Chapter 365 of the

 Texas Health and Safety Code. Defendant pled, “nocontest” to illegal dumping in case number

 0013439, City of Carrollton vs. David Corona, and was assessed a $2,000.00 ﬁne.


                                                5.
                                       Gross Negligence
        Defendant’s conduct and that of its agents, servants or employees acting within the scope

of their employment constituted gross negligence in that Defendant’s actions in dumping

construction debris onto Plaintiff’s lot demonstrated an entire want of care that tends to show

Defendants conscious indifference to the welfare of Plaintiff. Defendant had both actual and

constructive knowledge that this lot did not belong to him and that dumping the construction debris

on Plaintiff’s property would constitute an extreme risk of harm and devaluation of Plaintiff’s

property.




                                                                                                      31
                                      Tresspass to Real Property
         Defendant’s conduct and that of its agents, servants or employees acting within the scope

 of their employment constituted trespass to real property. The Plaintiff owned the land and the

 Defendant entered the Plaintiff’s land intentionally and voluntarily. As a result of the trespass the

 Plaintiff suffered actual damages.

                                                7.
                     Tortious Interference with Plaintiff’s Business Contacts

         Defendant’s conduct and that of its agents, servants or employees acting within the scope

 of their employment constituted tortious interference with Plaintiff’s business contacts and

 customers. At the time of the illegal dumping, there was a valid contract for the sell of the land

 and signage regarding the owner of the land and the broker that was contracted to sale the land.

 The Defendant willfully and intentionally interfered with the contract for the purchase of the land

which was a proximate cause of the actual damage and loss Of contract.

                                                   8.
                       Tortious Interference with Prospective Business Relations

        Defendant’s conduct and that of its agents, servants or employees acting within the scope

of their employment constituted tortious interference with prospective business relations. At the

time of the illegal dumping, there was a probability that the Plaintiﬁ" was going to enter into a

contract for the construction of a home with the buyer that purchased the land from the Plaintiff.

At the time the Defendant illegally dumped the dirt there were signs (broker for the sale of the land

and Pierre Investments) on the lots. By illegally dumping the construction debris on the Plaintiff’s

land, the Defendant intentionally interfered with the prospective business relationship and the

Defendant’s conduct (trespass to real property) was independently tortuous. The interference

caused the Plaintilf to lose the contract he had to sell the land and construct the house on the land.




                                                                                                    32
         As a proximate result of the negligence, trespass, toitious interference with prospective

 business relations, tortious interference with business relations tortuous and gross negligence of

 Defendant, as more fully described above, Plaintiff’s sustained damages in an amount that exceeds

 the jurisdictional minimum of the court for which Plaintiff sues.

                                            Attorn ey’s Fees
         For the foregoing reasons, Plaintiff is entitled to attorney’s fees and court costs pursuant to

 Chapter 365 of the Texas Health and Safety Code.

                                              Damages
        As a direct result and proximate cause of Defendant’s conduct, Plaintiff has been damaged

as follows:

        1. Loss of Unimproved Land Sale contract with Inna Gevandova - $76,000

        2. Loss of Residential Construction contract with Inns Gevandova - $180,000

        3. Interest paid to City of Carrollton liens after lost sale - $11,088

        4. HOA dues after lost sale - $600

        5. Taxes after lost sale        - $732

        WHEREFORE, Plaintiff prays that Defendant be cited to appear and answer and that, on

ﬁnal trial, Plaintiff have the following:

        1. Judgment against Defendant in a sum within the jurisdictional limits of this Court;

       2. Prejudgment and post-judgment interest as provided by law;

       3. Exemplary damages against Defendant in an amount to be determined by the trier of

           fact;

       4. Costs of suit;

       5. Attorney’s Fees;




                                                                                                    33
        6. Loss of land sale - $76,000.00 ($160,000 first contract which was lost contact minus

            $84,000 current sale);

        7. Loss of two construction contracts

        8. HOA dues after lost sale

        9. Interest on City of Cairollton liens after lost sale; and

        10. Such other relief to which Plaintiff may be justly entitled.




                                                             Respectfully Submitted,
                                                              /s/Walter Musgrove
                                                             Walter F. Musgrove III
                                                             State Bar I.D. No. 24075514
                                                             Frank L. Hill
                                                             State Bar No. 09631500
                                                             PO Box 132274
                                                             Dallas, Texas 75202
                                                             (972)900-3116 Ofﬁce
                                                             (972)364-1235 FM(
                                                             walter@musgrovelawﬁrm.com
                                                             ATTORNEYS FOR THE PLAINTIFF

                                      Certiﬁcate of Service
       This will certify that a true and correct copy of this pleading was served in conformance
with the Texas Rules of Civil Procedure on this 7"‘ day of February, 2014.

                                                                /s/Walter Musggove I11
                                                              Walter F. Musgrove III




                                                                                             34
I



                         1

            .                                 PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)                                                                           O6-30-O8
        l       l°1M4.noinl-M:
                                                            UNIMPROVED PROPERTY CONTRACT                                                                                                        y
                                                          NOTICE: Not For Use For Condominium Transactions
                    1. PARTIFR: The                       rties to this contract are                      'i*i__u,i/gaiiivycg/il°,1'~i@.                              _(Seiler) l
                       and     V\Ot                       si/an
                                                          eg _       deva- _                                                               (Buyer). Seller agrees                                   |
                         to sell and convey t Buyer and B uyer agrees to buy from Seller the Property de lned
                                                                                                           ~ below.
                    2.%%OPER;§;;lLot_l7R and igil                                              _, Block         A
                                 W            <3 E356-gllﬂ                        _,                                    h            of         ”            Addition, City or                          1
                                                      g                                    I      , Countydgf‘                                      .                 _                 _f              l
                         Texas, known as_IﬂE                                                                      /'0 (,T‘Q1‘i                           733%
                         (address/zip code), or as described on attached exhibit together w thWe/1all rights, privileges and                                1, g                                        i
                         appurtenances pertaining thereto, including but not limited to: water ri hts, claims, permits,
                         strips and gores, easements , a n d cooperative or association memberships Fthe Probe )
                    3. SALES PRICE:                                                                                                                                ‘Zr;                                     l
                         A. Cash portion of‘ Sales Price payable by Buyer at closing ................ .. $                                              '-     '14’            "‘



                                                                                                                                                                                             Fr
            (Qy,             B. Sum of all ﬁnancing described below (excluding any loan fundin                                                       I"" ."’ ‘ 2'”
                                                                                                                                                               I          ‘T        -

                                fee or mort age insurance premium)                             9                                                . _ . 1I;?.,.-
                                                                                                                                                /              ' .
                                                                                                                                                          T T W’                                "
                             c. Sales Price ‘"3 Sum ofA and B) ......... ..IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIg                          "”""""""".'--                                __,_i
                                                                                       _                                         _          _           jg :1/.1 III                                    .
                    4. FINANCING: The portion of Sales Price not paya bl e In cash imil be paid .                                                             0 lows.' (Check ’
                         plicabie boxes below)
                         E5’ A .THIRD PARTY FINANCING: One                  or more third party mortgage loans in the total amount of
                                                               (excluding any loan funding fee or mortgage insurance premium).
                                       (1) Property       Approval: Ii’ the Property does not satisfy the lenders‘ underwriting                                                                                     i
                                          requirements for the loan(s), this contract will terminate and the earnest money will be
                                          refunded to Eiuyer.                                                       -
                                       (2), nancing Approval: (Check one box only)                         .
                                          ﬁ(a) This contract is subject to Buyer being approved for the ﬁnancing described in the
                                           U     attached Third Party Financing Condition Addendum.
                                             (b) This contract is not 5Lll3_]€Ct to Buyer being approved for ﬁnancing and does not
                                                involve FHA or VA ﬁnancing
                             Cl B. ASSUMPTION: The assumption of the unpaid princl p al bala nce 0 f one or more promissory                                                                                     .
                                   notes described
                                              '    in the attached TREC Loan Assum p tio n Ad dendum.
                             E1 C.SELLER FINANCING: A prornlsso ry note f ro m B uyer to Seller of $
                                   secured by vendor's and deed of trust liens, and containing the terms and conditions
                                      described in the attached TREC Seller Financing Addendum. if an owner policy of title
                                      insurance is furnished,_ Buyer shall furnish Seller with a mort g a g ee p oi‘icyo F titi einsurance.
                    5.EARNEST MONEY:                         Upon execution of this                  rtrac‘                 l.
                             3; l %D. Q0 as earnest m ne                                     'il'=2f§£rf:JE'Cs,¢? B UV er, shall d ‘CD025
                                                                           with _ QQ78ci,é?’¢lC                                                it . I Y
                         as crow agent, at :(.05“$'_8F€Ei'§<>Vi iQcf’E_F'£1J‘c:0, Z62         7563                9/'/¢.¢?»{@a 1*/'/[Z            {Que
                         ( address) . Bu% er shall deposit a ddit ional arnest morley of 5‘;       —-—~I                  I I TWl‘ ti-i €scroT/v
                                                                                                                                          I
                         agent within     O days after the effective date of this contract. If Buyer fails to deposit the ‘
                         earnest money as required b y th'IS contract, Buyer will be in default.
                    6.TITLE POLICY AND SURVEY‘
                      A .T1TLE POLICY: Seller shall Furnish                   to Buyer at §XSeiier's ClBuyer's expense an owner policy of
                                 title insurance (Title Policy) issued b Y _.    .   _.
                                 (Title Company) in the amount oi’ the Sales  Price, dated at or after closing, insuring . Buyer.
                                 against loss under the provisions of the Title Policy, subject to the promu gated exclusions
                                     including existing building and zoning ordinances) and the foliowin                                  exceptions:
                                     13 Restrictive covenants common i: o th
                                                                          t e p la tted subdivision in whici
                                                                                                          T the Property is located.
        l                            2 The standard printed exception for standby fees, taxes and assessments.
                                     3 Liens
                                           g created as p art o fth
                                                                  t e ﬁnancing described in Paragraph 4.
                                  4 Utility easements created by the dedication deed or plat of the subdivision in which the
                                     Property is located.
                                 (5) Resen/_ation_s_or exceptions otherwise permitted by this cont“
                                                                                                 lac t or as may be approved by
                                     Buyer in writing.                                                                                                                                                  ii
                                  6) The standard printed exception as to marital riglits.
                                 (7 Tne standard printed exception as to waters, tidelands, beaches, streams, and related
                                     matters.
                                 (8) The standard gnnted exception as to discrepancies, conﬂicts, shortages in area or boundary
                                     lines, encroac ments or protrusions, or overlapping improvements. Buyer, at Buyer's expense,
                                                                                                                                                                                                        i|=i='s'
    l                         may have the exception amended to read, "shortages in area".                                                                                                                                           ii
                         B. COMMITMENT: Within 20 days after the Title Company receives a copy of this contract, Seller                                                                                                     rEXHIB   \


                                 shall furnish to Buyer a com itment for title insurance (Commitment) and, at Buyer’s fNT
                                                                                                                        PLA
                                 expense, legible copies of res 'i ive covenants and documents evidencing exceptions in the
                                                                                                                                                                                                    i                   T -H quuiallg

    Initlaieci for iclentification by BU)/E’I‘_                        _     PE            ir-(‘PERU Seller _ "gr                                                     TREC i\.lO. 9-7
 ContractConcerning           mi 5/                     \‘}IZll1I_          7594/V
                                                                                g
                                                                                7% 20f 8 Oo-30—(vd
                                                   (Address of Property)
       Commitment (Exception Documents) other than the standard printed exceptions.                      Seller
       authorizes the Title Company to deliver the Commitment and Exception Documents to Buyer at
       Buyer's address shown in Paragraph 21. If the Commitment and Exception Documents are not
       delivered to Buyer within the specified time, the time for delivery will be automatically extended
       up to 15 days or the Closing Date , whichever is ea rier.
                                                             l‘
    C. SUR¥ElY: The survey must be made by a registered professional land surveyor acceptable to
         e it e C ompanygand
                        ‘        Buyer's lender(s). (Check one box only)
          (1) Within_ Z         days after the effective date of this contract, Seller shall furnish to Buye"
               and Title Company Seller's existing survey of the Property and a Residential Real
               Property Afﬁdavit promulgated by the Texas Department of Insurance (Affidavit). If thiz:
               existing survey _or Affidavit is not ceptable to Title Com p an y or B uyers      ' l ender(s),.
               Buyer shall obtain a new survey atﬁ Seller's El Buyer's expense no later than 3 day "
               prior
                 '   to CI osing Date. If Seller fails to furnish the existing survey or Afﬁdavil:
               within the time prescribed, Buyer shall obtain a new survey at Seller's .eXp6l1S(i!
               no later than 3 days prior to Closing Date.
          El (2) Within             days after the effective date of this contract, Buyer shall obtain a new
                   survey at Buyer's expense. Buyer is deemed to receive the survey on the date of actual
                   receipt orlthe date specified in this paragraph, whichever is earlier.   »
          El (3)   Within           days after the effective date of this contract, Seller, at Seller's expense
                   shall furnish a new survey to Buyer.
     D.   OBJECTIONS: Buyer may object in writing to (i) defects, exceptions, or encumbrances to title:
          disclosed on the sun/ey other than items 6A(1) throu h (7) above; or disclosed in the
          Commitment other than items 6A(1) through (8) above; (is any portion of the Property lying in
          a special flood hazard area (Zone V or A) as sh own on th e current Federal Emergency>
          Management Agency map; or (iii) any exceptions which prohibit the following USE OI‘         activity:

          Buyer must objectthe earlier of (i) the Closing Date or (ii) I33       days after Buyer receives the
          Commitment, Exception Documents, and the survey. Buyer's failure to object within the time
          allowed will constitute a waiver of Buyer's right to object; except that the requirements in
          Schedule C of the Commitment are not waived. Provided Seller is not obligated to incur ary
          expense, Seller shall cure the timely objections of Buyer or any third party lender within 15
        days after Seller receives the objections and the Closing Date will be extended as necessary. ijf
        objections are not cured within such 15 day period, this contract will terminate and the earnest
        money will be refunded to Buyer unless Buyer waives the objections.
     E. TITLE NOTICES:
        (1) ABSTRACT OR TITLE POLICY: Broker advises Buyer to have an abstract of title_covering tr e
            Property examined by an attorney of Buyer's selection, or Buyer should be furnished with or
            obtain a Title Policy. If a Title Policy is furnished, the Commitment should be prompty
            rejviewed by an attorney of Buyer's choice due to the time limitations on Buyer's right lio
            o 'ect.        .
          (2) PRJOPERTY OWNERS‘ ASSOCIATION MANDATORY MEMBERSHIP: The Property iii is El is.
             not subject to mandatory membership in a property owners‘ association. If the Property is
             suiaject to mandatory membership in a property owners‘ association, Seller notifies Buye-
             un er §5.012, Texas Property Co e, that, as a purchaser of property in the residential
             community identiﬁed in Paragraph 2 in which the Property is located, you_are obligated tr,
             be a member of the property owners‘ association. Restrictive covenants governing the use
             and occupancy of the Property and a dedicatory            instrument_ governing      the
             establishment, maintenance, and operation of this residential community have been or wil
             be recorded in the Real Property Records of the county in which the Property is located.
             Copies of the restrictive covenants and dedicatory instrument may be obtained from the
             county clerk. You are obligated to pay assessments to the property owners‘ association.
             The amount of the assessments is subject to change. Your failure to pay the assessments
             could result in a lien on and the foreclosure of the Property. If Buyer is concerned abouit
             these matters, the _TlREC promulgated Addendum for Property Subject ti;|                             -
              Mandatory Membership in a Progerty Owners‘ Association should be used.
          (3) STATUTORY TAX'DISTRICTS: If t e Property is situated in a utility o_r_other statutorily
              created district providing water, sewer, drainage, or flood control facilities and services,
              Chapter 49, Texas Water Code, requires Seller to deliver and Buyer to sign_the statutoy
              notice relating to the tax rate, bonded indebtedness, or standby fee of the district prior 1:0
              final execution of this contract.
          (4) TIDE WATERS: If the Property abuts the tidally influenced waters of the state, §33.13l5,
              Texas Natural Resources Code, requires a notice regarding coastal area progerty to he
              included in the contract. An addendum containing the notice promulgated y TREC or
             required by the parties must be used.                               i
          (5) ANNEXATION: If the Property is located outside the limits of a municipality, Seller notiﬁes
             Buyer under §5.o11, Texas Property Code, that the Property may now or later be included
             in the extraterritorial jurisdiction of a municipality and may now or later be subject ::o
Initialed for identiﬁcation by Buyerﬁl-"‘“I>_[>~.__ and Seller                 __i_                 TREC N(l, 9-7
 (Contract Concerning W P740, ragga?’                              &CA                                        T
                                                               If                 ,__      Page 3 Of 8 O6-30-(B
                                                (Address of Property)
           annexation by the municipality. Each municipality maintains a map that depicts its
           boundaries and extraterrito ria ' l jurisdiction.
                                                '            To determine if the Property _is located_ within a
           municipality's extraterritorial jurisdiction or is likely to be locate within a m_un|cipality's.
           extraterritorial jurisdiction, contact all municipalities located in the general proximity of the:
           Property for further information.
       (6) PROPERTY LOCATED IN A CERTIFICATED SERVICE AREA OF A UTILITY SERVICE PROVIDER‘
           Notice required by §13.257, Water Code: The real properly, described in Paragraph 2, that
           you are about to purchase may be located in a certi icated water or sewer ser_vice area
           which is authorized by law to provide water or sewer service to the properties in the:
           certificated area. If your Eroperty is located in a certiﬁcated area there may be special costs:
           or charges that you will    e required to pay before you can receive water or Sewer service.
           There may be a period required to construct lines or other facilities necessary to Dl"OVlCl(l'
           water or sewer service to your property. You are advised to determine if the property is in ii
           certificated area and contact. the utility service provider to determine the cost that you will
           be required to pay and the period, if any, that is required to provide water or sewer servicii
           to your property. The undersigned Buyer hereby acknowledges receipt of the foregoing
           notice at or efore the execution of a binding contract for the purchase of the real propertw
           described in Paragraph 2 or at closing of purchase of the real property.
       (7) PUBLIC IMPROVEMENT DISTRICTS: If the Property is in a public improvement districi,
           §5.014, Property Code, requires Seller to notify Buyer as follows: As a purchaser of this
           parcel of real property you are obli ated to pay) an assessment to a municipality or count .1
           for an improvement project undertalaen by a pu lic improvement district under C apter 372 ,
           Local Government Code. The assessment may be due annually or in periodic installments.
           More information concerning the amount of the assessment and the due dates of that
           assessment may be obtaine from the municipality or county levying the assessment. Th is
           amount of the assessments is subject to change. Your failure to pay the assessments could
           result in a lien on and the foreclosure of your property.
       (8) TEXAS AGRICULTURAL DEVELOPMENT DISTR CT: The Property El is Egis not located in a
          (Texas Agricultural Development District. For additional information, contact the Texas
           Department of Agriculture.
     PROPERTY CONDITION:
     A .ACCESS, INSPECTIONS       AND UTILITIES: Seller shall permit Buyer and Buyer's agents access
          to the Property at reasonable times . Bu y er m ay h ave the Procperty inspected by inspectors
          selected by Buyer and licensed by TREC or otherwise Tpermitte by law to make ll"lSpeClIi0n:;.
          Seller at Seller's expense shall turn on existing utilities or inspections.     _
          EIOTICE: Bayer should determine the availability of utilities to the Property suitable to satisly
            uyer’s nee s.                     I
       . ACCEPTANCE OF PROPERTY CONDITION: (Check one box only)
         ,% (1) Buyer accepts the Property in its present condition
           (2) Buyer accepts the Property in its present condition-provided Seller, at Seller's expense,
               shall complete the following specific repairs and treatments:                                  ,_
       .COMPLETION OF REPAIRS: Unless otherwise agreed in writing, Seller shall complete all agreifd
        repairs prior to the Closing Date. All re q uired permits
                                                              ‘ must e obtained,
                                                                              '     and repairs must lie
        performed by persons who are licensed or OthGi'WlSG permitted by law to provide such repairs.
        At Buyer's eection, any transferable warranties received by Seller with respect to the repairs
        will be transferred to Buyer at Buyer's expense. If Seller fails to complete any agreed repairs
        prior to the Closing Date, Buyer may do so and receive reimbursement from Seller at closing
        The Closing Date will be extended up to 15 days, if necessary, to complete repairs.
       .ENVIRONMENTAL MATTERS: Buyer is advised that the presence of wetlands, toxic Substance»,
        including asbestos and wastes or other environmental hazards, or the dpresence of a
        threatened or endangered species or its habitat may affect Buyer's inten ed use of tre
        Property. If Buyer is concerned about these matters, an addendum promulgated by TREC is-r
        required by the parties should be used.
        SELLER’S DISCLOSURES: Except as othen/vise disclosed in this contract, Seller has ro
        knowledge of the following:
        (1)
         2 any flooding
                     . of the Property;
            any pending or threatened litigation, condemnation, or special assessment affecting tre
           Property-
        (3)
         4 any environmental
                      .       hazards
                               .         or conditions affecting the Property;
            any dumpsite, landfill, or underground tanks or containers now or previously located on tr e
            Property;                                                     '
         5 any wetlands, as defined by federal or state law or regulation, affecting the Property; or
         6 any threatened or endangered species or their habitat affecting the Property.
 8. BROKERS‘ FEES: All obligations of the parties for payment of brokers’ fees are contained in separaze
    written agreements.

Initialed for identification by Buyerﬁ_:"I.            and Seller                                    TREC 9-7
 Contract Concerning                                                (Z"e"£é8?’4;’ﬁ/ H 7J%P€g€ 4 of 8          06-30-(i3
                                                    (Address of Property)
  9. CLOSING:
    A. The closing of the sale will be on or before so                            3'0   , 20 /5 , or within 7 days
          after objections made under Paragraph 6D have been cured or waived, whichever date is later
        (Closing Date). If either party fails to close the sale by the Closing Date, the non~defaulting
        party may exercise the remedies contained in Paragraph 15.
     B. At closing:                                                            .
        (1)Seller shall execute and deliver a general warranty deed conveying title to the Property to
             Buyer and showing no additional exceptions to those permitted in Paragraph 6 and furnish
             tax statements or certificates showing no delinquent taxes on the Property.
        (2)Buyer shall pay the Sales Price in good .funds acceptable  to the escrow agent
        ( 3 )Seller and Buyer shall execute and deliver          .
                                                         any notices, statements, certificates affidavit
             releases, loan documents and other documents required of them b y this co'ntract , t h5.e
             Colmmitment or law necessary for the closing of the sale and the issuance of the Title
           . Po icy.
          (4)There will be no liens, assessments, or security interests against the Property which will not
             be satisﬁed out of the sales p rocee d s unless securing the payment of any loans assumed by
             Buyer and assumed loans will not be in default.
 10. POSSESSION: Seller shall deliver to Buyer possession of the Property in its present or requirec
     condition upon closing and funding.
 11.SPECIAL PROVISIONS: (Insert only factual statements and business details applicable to the
    sale . TREC rules pro hib it licensees from adding factual statements or business details for which a
   ‘ contract addendum or other form has been promulgated by TREC for mandatory use.)                                y
    ‘Y1
    /5: /77'epic./‘ ﬁc;         Q4»c              er ﬂay” ‘M7                        {'
                                                                             /d')"€L/zcvqj   _r
                                                                                           0/(J/»L,fzJ              fry.

               F/1|/6   6/(1%   /~¢j’&a/cal”/wry’ (44,/1/‘rv F0ﬂﬂ                                                          ‘

   /B’_¢'¢,¢,%)¢*      WC              r§‘¢’~S'    as/E”                    /4%      ContractConcerning>:m"?“5/264%/jgff /dgaﬁfié                              7? 7-réyé                       7
                                                                        /                  “Page 50f 8 06-30 )8
                                        (Address of Property)
  13. PRORATIONS AND ROLLBACK TAXES:
      A. PRORATIONS: Taxes for the current year, interest, maintenance fees assessments d
         and rents will be prorated through the Closing Date. The tax proration, may be calculated   , ue~s
         taking into consideration any change in exemptions that will affect the current year's taxes. if
         taxes for the current year vary from the amount prorated at closing, the parties shall adju t
         the prorations when tax statements for the current year are available.
                                                                            '                          ' it
                                                                                    If taxes are not paid
         or prior to closing , Buyer shall pay taxes for th ecurrent year.                                 4

      B. ROLLBACK TAXES-. If this sale or B uyers      ' use
                                                           ' of the Property after closing results in the
         assessment of additional taxes, penalties or interest (Assessments) for periods prior to closini i,
         the Assessments will be the obligation of Buyer. If Seller's change in use of the Property priiir
         txo closing gr dfenial of a special use valuation on the Property claimed by S_eller results n
           sses smen s or periods '       ' to closing,
                                       prior         ‘     the Assessments will' be the obligation fSel
         Obligations imposed by this paragraph will survive closing.                               o     lei
  14. CQSUALTY LOSS: If any part of the Property is damaged or destroyed by ﬁre or Other casu l
        a er the effective date of this contract, Seller shall restore the Property to its previous condition
                                                                                                         8 V
        as soon as reasonably possible, but in any event by the Closing Date. If Seller fails to do so diie
        to factors beyond Seller's control, Buyer may (a) terminate this contract and the earnest moni y
        will be refunded to Buyer (b) extend the time for performance up to 15 days and the Closing Dale
        will be extended as necessary or (c) accept the Property in its damaged condition with zin
        assignment of insurance proceeds and receive credit from Seller at closing in the amount of tlie
        deductiblle under the insurance policy. Seller's obligations under this paragraph are iﬂdepende 1t
        ofan y ot er ob'iga ti ons of Seller under this
                                                      ' contract.
  15. DEFAULT‘. If Buyer fails to com p l y with th'is contract, Buyer will be in default, and Seller may (a)
      enforce specific performance, seek such other relief as may be provided by law, or both, or (J)
        terminate this contract and receive the earnest money as liquidated damages, thereby releasiiig
        both parties from this contract. If, due to factors beyond Seller's control, Seller fails within tlie
        time allowed to make any non-casualty repairs or deliver the Commitment, or survey, if requir->d
        of Seller, Buyer may (a) extend the time for performance up to 15 days and the Closing Date v ill
        b e ext en d ed as necessary or (b) terminate
                                                '     this
                                                         ' contract as the sole remedy and receive t
                                                                                       g
        earnest money. If Seller fails to comply with this contract for any other reason,_Seller will be ie
                                                                                                         in
        default and Buyer may (a) enforce specific
                                              V       peiformance seek such other relief as may )e
        provided by law, or both, or (b) terminate this contract anld receive the earnest money, there >y
        releasing both parties from this contract.
  16.   MEDIATION: It is the policy of the State of Texas to encoura e resolutio o f d‘isputes throuiih
        alternative dispute resolution procedures such as mediation. gAny disputen between   S er aid
        Buyer related to this contract which is not resolved th roug h informal
                                                                       '                '
                                                                                discussion   Elwill    ‘
        be submitted to a mutually acceptable mediation sen/ice or provider. The    parties to the %Wl|l
                                                                                                    m diatirot
                                                                                                            )I'1
        shall bear the mediation costs equ all y . This
                                                     ‘ paragraph does not preclude a party from seeki' ig
      equitable relief from a court of C0i'ﬂp6tel"llI_]Ul‘lSdlC'ClO|'i.
                                                       ' ' ' '          r
  17. ATTORNEY‘Si FEES: A Buyer, Seller, Listing Broker, Other Broker, or escrow agent who prevails
        in any legal" proceeding related to this contract is entitled to recover reasonable attorney's fees
        and all costs o f suc h proceeding.
                                       "      r                                    .
  18. ESCROW:
        A. ESCROW'. The escrow a g ent’is no t (i) a party to this contract and does not have liability lor
           the performance or nonperformance of any party tothis contract, (ii) liable for interest on he
           earnest money and (iii) liable for the loss of any earnest money caused by the failure of any
           financial institution in which the earnest money has been deposited unless the f‘
           institution is acting as escrow agent.                                          inancial
        B. EXPENSES: At closing, the earnest money must be applied first to any cash down pa meiit
           th en to Buyers
                        ' Expenses and any excess refunded to Buyer                        _
                                                                                 If no closing occurs Vescriivv
           agent may require payment of unpaid expenses incurred on behalf of the                  it‘ '
             written release of liability of escrow agent from all parties.                      pa ies and a
         C. DEMAND . Upon termination of this contract I eith er party or the escrow agent may send a
            -release of earnest money to each party and the parties shall execute counterparts of the
             release and deliver same to the escrow agent. If either party fails to execute the release,
             either party may make a written demand to the escrow agent for the earnest money. If only
             one party makes written demand for the earnest money, escrow agent shall promptly provi je
             a copy of the demand to the other paity. If escrow agent does not receive written objection to
             the demand from the other party within 15 days, escrow agent may disburse the earne st
             money to the party making demand reduced by the amount of unpaid expenses incurred an
             behalf of the party receiving the earnest money and escrow a g ent ma y pay th e same to the
             creditors. If escrow agent complies with the provisions of this paragraph, each party hereby
       g     releases escrow agent from all adverse c l aims
                                                          '   related to the disbursal of the earnest money
Initialed for identification by Buyer-£17 (Q            and Seller                               7 TREC NCI 9 7
 , Contract Concerningmﬁﬁﬁl                                                                  7~7@¢’            K S    ‘
                                                                 ,                    /          ge 6 of 8    06-30-I B
                                                 (Address of Prcfperty)
      D. DAM AGES: Any party who wrongfully fails or refuses to sign a release acceptable to the
          escrow agent within 7 days of receipt of the request will be liable to the other party fo"
          liquidated damages in an amount equal to the sum of: (i) three times the amount of the
          earnest money; (ii) the earnest money; (iii) reasonable attorney's fees; and (iv) all costs oi’
          suit.
      E. NOTICES; Escrow agent's notices will be effective when sent in compliance with Paragrapli;
          21. Notice of objection to the dema n d w ill b e d eemed effective
                                                                            ' upon receipt' by escrow agent ._
  19. REPRESENTATIONS: All covenants, representations and warranties in this contract SUl"VlVlE!
      closing. If any representation of Seller in this contract is untrue on the Closing Date, Seller wi l
      be in default. Unless expressly prohibited by written agreement, Seller may continue to show
      the Property and receive, negotiate and accept back up offers.
  20. FEDERAL TAX REQUIREMENTS: If Seller is a 'Tforeign person," as deﬁned by applicable law or
      if Seller fails to deliver an affidavit
                                      Q       to Buyer that Seller is not a "foreign person_ " then Bu yers h a l
      withhold from the sales proceeds an amount sufﬁcient to comply with appli'cable tax law anal
      deliver the same to the Internal Revenue Service together with appropriate tax forms. Internal
      Revenue Service regulations require ﬁling written re p orts if currency i n excess of speciﬁe        ' '.1
       amounts is received in the transaction.
  21. NOTICES: All notices from one party to the other must be in writing and are effective wher
      mailed to, hand-delivered at, or transmitted by facsimile or electronic transmission as follows:
      To Buyer at:                                               To Seller at:
        ,-

      //ma A‘-”7w/ia/were                                        Jase 450                     12.»? 552»            ,_
      Qua ¢ ﬁxaxaﬂé 5».                                                        I
                                                                                   732% 1I.WrJ'                       _



       %°aém'zf/ea; .717 ‘Ffﬂf.1
       Telephone! 1??/1) J7?‘ 5/Q3                                   Telephone: M51) Z6’,Z- 7f'_?Jf_                  _
       Facsimile: . (     )                                          Facsimile:     ) 70.-fl =' WZZ76                ,_

       E-mail: _////24,5;/fgil 44/. Contract Concerningn"2$;0§          ‘£497 57‘: /4     _ﬁ. £2/ .                                 7f Page 7 of8 06-30—(:3K
                                               (Address, of Property)
23. TERMINATION          OPTION: For nominal conside ra t'iOI'i,‘ the receiptegi which is hereby
     acknowledged by Seller, and Buyer's agreement to pay Seller $___"___i_ _(0ption Fee)
     within 2 days after the effective date o this contract, Seller grants Buyer the unrestricted right to
     terminate this contract by giving-notice of termination to Seller within            _days after the
     effective date of this contract. If no dollar amount is stated as the Option Fee or if Buyer fails to
     pay the Option Fee to Seller within the time prescribed, this paragraph will not be a part of this
     contract and Buyer shall not have the unrestricted right to terminate this contract. If Buyer gives
     notice of termination within the time prescribed, the Option FE willtﬂot be refunded'_ owevei",
     any earnest money will be refunded to Buyer. The Option Fee will will not be credited to the
     Sa es Pri ce a t closing.
                          '     '
                               Time ' of the essence for this
                                    is                         ' paragraph and strict compliance
     with the time for performance is required.
24. CONSULT AN    ATTORNEY : Real estate licensees cannot give legal advice.           READ THIE5
     CONTRACT CAREFULLY. If you do not understand the effect of this contract, consult an attorney
     BEFORE signing.


    Buyer's                                                          Seller's
    Attorney is:                                                     Attorney is:                                             __




     Telephone: ,(         )                                         Telephone: (         .)

     Facsimile:     (      )                                          Facsimile:     (      )                                  _

     E-mail:                                                          E-mail:


  EXECUTED the 0/ day of ﬂcyééee                                                         , zo/9        (EFFECTIVE DATI.
  ( BRO KER.- FILL IN THE DATE OF FINAL ACCEPTANCE.)




dﬁlsuyer           \§                                                f
                                                                    Selley                                                     ’_


   Buyer                                                            Seller                                                     ’_




    The form of this contra ct has been approved by the Texas Real Estate Commission.           TREC forms are intended for u=:e
    only by trained real estate licensees . No representation 'is ma d e as to the legal validity or adequacy of any provision in
    any speciﬁc transactions. It is not intended for complex transactions. Texas Real Estate Commission, P.O. Box 1218B,
    Austin, TX 78711-2188, 1-soo-250-8732 or (512) 459-6544 (http://www.i‘:rec.state.tX.us) TREC NO. 9-7. This fOl'Ti
    replaces TREC NO. 9-6.



                                                                                                                    TREC N(Ii; 9-7
                       9.
                            .                 _                                                                               12-10—li7
                                                  PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (mac)                               7
           OPPORTUNITY                            '



                                           THIRD PARTY FINANCING CONDITION ADDENDUM
                                                      _ TO CONTRACT CONCERNING THE PROPERTY AT                     7


       _ gtooo met awar 54. 1” i‘e/not Cane/ififmi 7} ﬂood g
                   '                                                   (Street Address and City)                                          '
           Buyer shall apply promptly for all ﬁnancing described below and make every reasonable effort
           0 btain                                                                                        :;o
                 ‘ approval for the financing (Financing Approval). Buyer shall furnish all information and
           documents required by lender for Financing Approval. Financing Approval will be deemed to ha\i'e
           been obtained when (1) the terms of the ioan(s) described below are available and (2) lend er
           determines that Buyer has satisﬁed all of -lender's financial requirements (those items relating :10
           Buyer's "assets, income and cred-it history). If Buyer cannot obtain Financing Approval, Buyer miiy
           give written notice to Seller within Z-0 days after the effective date of this contract and ti’ is
           contract will terminate and the earnest money will be refunded to Buyer. If Buyer does not giiie
           such notice within the time. required, this contract will no longer be subject to Financing
           Approval. Time isjof the essence for this paragraph and strict compliance with the tiniie
           for performance is "required. ‘         7       -
           NOTE: Financing Approval does not include approval of lender's underwriting requirements ibr
           the Property, as speciﬁed in Paragraph 4.A. (1) of the contract.
           Each note must be secured by vendor's and deed of trust liens.
           CHECK APPLICABLE BOXES:
           m A. CONVENTIONAL FINANCING:                                                    _
               _                in (1) A first mortgage loan in the principal amount of $                                  (excluding
                                         any financed PMI premium), due in full in            -5"     year(s), with interest not to
                                         exceed 8 % per annum for the first —-—— year(s) of the loan with Loan Fees
                                         (oan
                                          I        origination, discount, buy—down, and commitment fees) not to exceed
                                       '               % of the loan
                                 El (2»)~A second mortgage -loan in the principal amount of $ .                          (excludiwg
                                     Q ' an_y;fina_n,_ced_ PM_I premium), due in full in            _ year(s), with interest not to
                                  i ” exceed)                _ %_g per annum for the first
                                                                                       y   i                                ' Loan
                                                                                                      year(s) of the loan with    '
                                         Fees ‘(;l-oa_ri,.. origin_ation,_discount, buy-down, and commitment fees) not to exceed
                                                      % of the loan.
           El B. TEXAS VETERANS LOAN: A ioan(s) from the Texas Veterans Land Board of $
                 for a period in the total amount of   years at the interest rate established by the Texas                 iX



                 Veterans Land Board.                "
           EIC. FHA INSURED FINANCING: A Section                          FHA insured loan of not less than
                                                            (excluding any ﬁnanced MIP), amortizable monthly for not less than
                                         years, with interest not to exceed                    % per annum for the first        yeari s)
                                of the loan with Loan Fees (loan origination, discount, buy-down, and commitment fees) rot
                                to exceed             % of theQ loan . As required by HUD - FHA , if FHA va I ua t‘ion 'is unknovi n,
                                "It is expressly agreed that, notwithstanding any other provision of this contract, the
       -                    purchaser (B uyer) sh all not ‘be obl/gated
                                                                 '      to complete the purchase of the Property described
                            herein or to incur any penalty by forfeiture of earnest money deposits or otherwise unless
                            the purchaser (Buyer) has been given in accordance with HUD/FHA or VA requirements a
                            written statement issued‘ by the Federal Housing Commissioner, Department of Veterans
                            Affairs, or a‘ Direct ‘Endorsement Lender setting forth the appraised value of the Property
                            of not less thanV $ _   _ _          i . The purchaser (Buyer) shall have the privilege and
                            option or proceeding with consummation of the contract without regard to the amount of the


Tl"\il'iFilPr1 for inenririmrinn hv iaiii/.=i»'i""' 1"»                    and caiiarl/T61.
                                                                                                                           'l‘D|:f‘ l\ii“i    Aﬂ o
Third Party Financing Condition Addendum Concerning “                               -               Page 2 of 2 12-10-(i7
   élﬁbﬁ GMJ swell gff. Pfee/any (Q/vrzr/ff/cz%,                           rfwé 1                                it     ' __
                                                   _Addresso Pro erty

      appraised valuation. The appraised valuation is arrived at to determine the maximun
   .  mortgage the Departmentof Housing and Urban Development will insure. HUD does not
      warrant the value or the condition of the Property. The purchaser (Buyer) should satisfy
      himself/herself that the price and the condition of the Property are acceptable. "
      NOTE: HUD 92564~CN "For Your Protection: Get a Home Inspection" must be attached |:o
      this Addendum.             .          o .        »                  1                          1
E] D. VA GUARANTEED FINANCING: A VA guaranteed loan of not less than $                                 A
      (6XC|UdlhQ- any financed Funding Fee), amortizable monthly for not less than               years,
  % with~interést not t'o1e'>‘             -      S ,            PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)                                                  06-2:0-08

             .............                    ADDENDUM FOR PROPERTY SUBJECT TO                                                                 ' A
              """""""                        MANDATORY MEMBERSHIP IN A PROPERTY
                                                   OWNERS’ ASSOCIATION
                                                  (nor FOR use WITH CONDOMINIUMS)   *
                                         ADDENDUM TO CONTRACT CONCERNING THE PROPERTY AT

    I
                                cm?y pear
                                      _
                                          one iﬂie/ow,      owe/rrea farce/,8 117006 i is
                                                    (street Address and City) '
                                                                                                                                             _,
             i Josey Past Qsriizfes irtouew Qwwoits Asaooia/i‘\‘e“~
                                     -       -              (Name of Property Owners’ Association)                IH I                        T

    A. SUBD IVISION INFORMATION:                               “Subdivision Information” means: (i) the restrictions applying to
             the subdivision, (ii) the bylaws and rules of the Property Owners’ Association (Association), and (ii ) a
             resale certificate, all of which comply with Section 207.003 of the Texas Property Code.
              Check only one box):
             kl. Within 3' 0 days after the effective date of the contract, Seller shall at Seller's expense deliver
                          the Subdivision Information to Buyer. If Buyer does not receive the Subdivision Information,
                          Buyer may terminate the contract at any time prior to closing and the earnest money will be
                          refunded to Buyer. If Seller delivers the Subdivision Information , Buyer may termin a te ithe
                          contract for any reason within 7 days after Buyer receives the Subdivision Information or prior
                          to closing, whichever ﬁrst occurs, and the earnest money will be refunded to Buyer.
                 El 2. Buyer has received and approved the Subdivision Information before signing the Contract.
                 El 3. Buyer does not require delivery of the Subdivision Information.
                 If Seller becomes aware of any material changes in the Subdivision Information, Seller Shall prom :>tly
                 give notice to Buyer. Buyer may terminate the contract prior to closin
                                                                                      V g by giving
                                                                                                 ' ' written
                                                                                                        '     notice: to
                 Seller if: (i) any of the Subdivision Information provided was not true; or (ii) any material adverse
                 change in the _Su~bdivi_sion Information occurs prior to closing, and the earnest money will be
                 refunded to Buyer.                                                                                   ’
        B. FEES: Buyer shall pay any Association fees resulting from the transfer of the Property not to exceed“
,          $ 300t 00             and Seller shall pay any excess.
~       NOTICE TO BUYER REGARDING REPAIRS BY THE ASSOCIATION: The Association may have the
        sole responsibility to make certain repairs to the Property. If you are concerned about the conditio 'l of
        any part of the Property which the Association is req ui red to repair,
                                                                             ' you should not sign
                                                                                                '   the cont-'act
        unless you are satiékg that the Association will make the desired repairs.
         r



        Buyer                 L          /                                            Seller                                                      V Oz



        Buyer                                                                          Seller




                   The form of this addendum has been approved by the Texas Real Estate Commission for use only with similarly approved or
                      _
                   promulgated        ’ contracts. Such approval
                                forms of                  V      relates to this contract form only. TREC forms are intended for use only by
                  trained real estate licensees. No representation is made as to the legal validity or adequacy of any provision in any specific
                   transactions. It is not intended for complex transactions . Texas Real Estate Commission, P.O. Box 12188, Austin, TX 78711~'
                   2188, 1-800-250-8732 or (512) 459—6544 (http://www.l:rec.state.tx.us) TREC No. 36-5. This form replaces TREC No. 36-4.



                                                                                                                                    ‘TD|:r* in/-i    oc 1:
                                                Approved by the Texas Real Estate Commission for Voluntary Use
                                             Texas law requires all real estate licensees to give the following infonnation
                                            about brokerage services to prospective buyers, tenants, sellers and landlords.


._        —:              "mu
                                 information About Brokerage Services
                                         ’=r'                             =:         i          %          =               '     r       ':""    *                ,      r         re
 l
                       efore working with a real estate bnoker, you should                             Act. The broker must obtain the written consent of ea ch
                       know that the duties of a broker depend on whom                                 party to the transaction to act as an intermediary. "line
                       the broker represents. If you are a prospective                                 written consent must state who will pay the broker and in
                  seller or landlord (owner) or a prospective buyer or                                 conspicuous bold or underlined print, set forth the broke >r‘s
          tenant (buyer), you should know that the broker who lists                                    obligations as an intennediary. The broker is required to
          the property for sale or lease is the owner's agent. A                                       treat each party honestly and fairly and to comply with
          broker who acts as a subagent represents the ovlmer in                                       The Texas Real Estate License Act. A broker who acts
          cooperation with the listing broker. A broker who acts as                                    as an intermediary in a transaction:
          a buyer's agent represents the buyer. A broker may act as                                        (1) shall treat all parties honestly;
          an intermediary between the parties if the parties                                               (2) may not disclose that the owner will accept a
          consent in writing. A broker can assist you in locating a                                        price less than the asking price unless authorizer in
          properly, preparing a contract or lease, or obtaining                                            writing to do so by the owner;
          financing without representing you. A broker is obligated                                         (3) may not disclose that the buyer will pay a pice
          by law to treat you honestly.                                                                     greater than the price submitted in a written cfiier                               ii
                                                                                                            unless authorized in writing to do so by the buyer, and
          IF THE BROKER REPRESENTS THE OWNER:                                                               (4) may not disclose any conﬁdential informatior or
          The broker becomes the owner's agent by entering into an                                          any infonnation that a party speciﬁcally instructs the
          agreement with             the owner, usually through a written -
          listing agreement, or by agreeing to act as a subagent by
                                                                                                            broker in writing not to disclose unless 3Ui|'lOFlZ8rIl in                         rrM.
                                                                                                            writing to disclose the information or required to do so
          accepting an offer of subagency from the listing broker. A                                        by The Texas Real Estate License Act or aicaurt
          subagent may work in a different real estate ofﬁce. A                                             order or if the infomration materially relates to the
          listing broker or subagent can assist the buyer but does                                          condition of the property.                                                         ll
          not      represent the buyer and must place the interests of                                  With the parties‘ consent, a broker acting as an
          the owner ﬁrst. The buyer should not tell the owner's                                         intemwecliary between the parties may appoint a person who
          agent anything the buyer would not want the owner to                                          is licensed under The Texas Real Estate License Act
          know because an owner's agent must disclose to the                                            and associated with the broker to communicate with and                                  rr
          owner any material information known to the agent.                                            carry out instructions of one party and another person who
                                                                                                        is licensed under that Act and associated with the brrker
          IF THE BROKER REPRESENTS THE BUYER:                                                           to communicate with and                 carry out instructions oilthe                    I1
          The broker becomes the buyer's agent by entering into an                                      other party.
          agreement to represent the buyer, usually through a
     l    written buyer representation agreement. A.buyer‘s agent                                       If you choose to have a broker represent you,
     r    can assist the owner but does not represent the owner
          and must place the interests of the buyer ﬁrst. The owner
                                                                                                        you should enter into a written agreement with the broker
                                                                                                        that clearly establishes the broker's obligations and your
          should not tell a buyers agent anything the owner would                                       obligations. The agreement shouldstate how anll by
          not want the ‘buyer to know because a buyers agent must                                       whom the broker will                be paid. You have the riglrt to
          disclose to the buyer any material information known to the                                   choose the type of representation, if any, you WlS'l to
          agent.                                                                                        receive. Your payment of a fee to a broker does not
                                                                                                        necessarily establish that the broker represents you. ll you
          IF THE BROKER ACTS AS AN INTERMEDIARY:                                                        have any questions regarding the duties and
          A broker may act as an intermediary between the parties                                       responsibilities of the broker, you should resolve trose
          if the broker complies with The Texas Real Estate License                                     questions before proceeding.
            _   nu _    in .1      In ' "   -in          ,___~»     "'5"-I-ii-;                   L.                 :_        _ _   .               W’ '    J               e _
                                                                                                                                                                                                      ll
                 Rea e          te licensee asks that you acknowledge receipt of this inforrnatron a bout brokerage sen/ices for the .licensee‘s records,



         Buyer, S         , La dlord or Tenant
                                                                                                                                                            l0£0lLt0iO r
                                                                                                                                                            Dat

                          Texas Real Estate Brokers and Sales persons are l‘rcensed and regulated by the Texas Real Estate Commission (TREC). If you have a question
                          or complaint regarding a real estate licensee, you should contact TREC at P.O. BOX 12186 RUSH
                                                                                                                 .                      -
                                                                                                                          n. Texas 7871121B8or512-465-3960.
                                                                                                                                                                                   1!)
                                                                                                                                                                             '"' ‘ wrrr
                                                                                                                                                                                        .
                                                                                                                                                                             5-I!_Fa 'uUIIIQ


                                                                                                                                                            01A       TREC ‘lo. OP-K
    L=t5'=5"’*~'5;7"-*=‘t1'i‘:.' -7-;Z,*§;»~¥ ‘;~.:--s.~r-‘;= ~ =   ‘<4 ._ ..-W
                                                                              ‘.   L       -'    "' >




          *
                  INNA, ssvmoov
                 2903 FOX CREEK DR
                                                                        10497
                                  WE
                 RICHARDSON, TX 75082



                              Z»?//Q 6% /4’
                                                                                                               W’   Z~ /Q_~_—‘->__‘_—
                                                                                                                                               2296
                                                                                                                                          3275/Egg



                                 \ ii/@§;» ~—-~
              iii-@._.;zZé’_‘/L"’<                                                                                          1 $ 1 W?’
                                                                          -- -V _ f _- '~K____.__‘. ;_.%__-.?_..._             _.00LLAl%S 6]
                              u-                                                                              @ = P/at/‘n um Ci f cl 6
                                                          Coga?ar£c7%g:nk
                                                     Wvvw.comer|ca.com
   V 1;;,,.206»’2                                              1¢>:>\/ J74, /-7J2.,e,eQ W M                    M
         It L L IDCJU ‘P531! ‘PU-D LU‘? L I-“I 311'                                                     ‘
ﬂc'Iarke*7'm:rirn~


                                                                                                 UEEWE
                                                                                                            ‘T: \i*‘\                           5
 TABLE OF ARTICLES



 1. The Contract Document


 2. The Work of This Contract


 3. Relationship of the Parties


 4. Date of Commencement and Substantial Completion


 5. Time

 6. Contract Sum and Guaranteed Price


 7. Payments


 8. Changes in the Work


 9. Extent of Contractor's Responsibility


10. Extent of Owner's Responsibility

11. Miscellaneous Provisions


12. Termination of the Contract by the Contractor

13. Termination of the Contract by the Owner




                                                        s’
                                                                  Pl.AlMTlFF’S
                                                                    EXHIBIT
                                                                    fl
                                                                  L
                                                    Mm-N.lwmnr.
                                         GEHARD LUXURY HOMES
                    Standard Form of Agreement Between Owner and Contractor



       AGREEMENT made as of the 12 day of October in the year of 2010.


       BETWEEN the Owner: INNA GEYVANDOVA

       And the Contractor: PIERRE INVESTMENTS, INC / GEHARD Luxury Homes


       The Project is:
       (Name, address and brief description) 2000 AND 2004 SAINT PIERRE, CARROLLTON, TX 75006

                Also known as Lot 17R & 18R, Block A, Subdivision JOSEY PARK ESTATES

               Addition to the city of Carrollton, DALLAS County, Texas, as recorded in Volume 2004019, Page
               30, Map Records, Dallas County, Texas


      The Architect/Designer is:


      The OWNER and the CONTRACTOR agree as set forth below:



      ARTICLE 1
      THE CONTRACT DOCUMENTS

               The Contract Documents consist of this Agreement signed by the Owner and Contractor, the Spec-
               iﬁcations, Drawings, Addenda issued prior to execution of this Agreement, written Change Orders
               or orders for minor changes in the Work issued after execution of this Agreement, and other docu-
               ments, if any, listed in this Agreement. These form the Contract, and are all as fully a part of the
               Contract as if attached to this Agreement of repeated herein. The Contract represents the entire
               and integrated agreement between the parties hereto and supersedes prior negotiations, representa-
               tions or agreements, either written or oral.

      ARTICLE 2
      THE WORK OF THIS CONTRACT

               The Contractor shall execute the entire work described in the Contract Documents for the con-
               struction of a single-family residences located at 2000 Saint Pierre and 2004 Saint Pierre, Carroll-
              ton, Texas, 75006, DALLAS County, Texas, except to the extent speciﬁcally indicated in the Con-
              tract Documents to be the responsibility of others, and described in Article l0                                iﬁi.
                                                                                                                       (BEI-i/XTQED
7*"          1D,‘&1';£2_ ~/<1 £46//It                         ,/¢_¢ .J'4'(;e             2.000 .3"/I. /7-‘liwlﬁ        inlnrmnnnnimse

      ARTICL 3                                                                       _-Z Q,                  DOCUMENT GLH l1-2002
      RELATIONSHIP OF THE PARTIES
                                                                                                                      OWNER-CONTRAI lTOR
                                                                                   Z 6-? .
              The Contractor accepts the relationship of trust and conﬁdence established by this Agreement and
                                                                                                                      AGREEMENT

               covenants with the Owner to cooperate with the Architect and exercise the Contractor’s skill and       P.O. Box 852832
              judgment in furthering the interest of the Owner; to furnish efficient business administration and      Richardson, Tx 75 I85-2832
              superintcndence; to use the best efforts to fumish at all time an adequate supply of workers and



                                                                                                                      lee!
              materials; and to perform the Work in the most expeditious and economical manner consistent
              with the interests ofthe Owner.                                                                                 .-Kc; I
       The Owner agrees to fumish or approve, in a timely manner, information required by the
       Contractor as described in Article 10, and to make payments to the Contractor in accordance with
       the requirements ofthe Contract Documents, as described in Article 7.


ARTICLE 4
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

       The date of commencement of the Work shall be the date of this Agreement, unless a different
       date is stated below or provision is made for the date to be ﬁxed in a notice to proceed issued by
       theOwner:* ahe-lei/la                    ,-H1‘;

       As soon ascompletingthe lots purchase and the interim construction funds are available.

       lf, prior to commencement of the Work, the Owner requires time to ﬁle mortgages, mechanic’s
       liens and other security interests, the Owner’s time requirement shall be as follows:

       NOT TO EXCEED THIRTY (30) DAYS.

       The Contractor shall achieve **Substantial Completion of the entire Work not later than Twelve
       112) Months from the date of commencement, subject to adjustments of this Contract Time as
       provided in the Contract Documents, and described in Article 5.

       Substantial Completion is defined as issuance of a “Building Final” by the City of Carrollton, or
       Owner’s occupancy or utilization the Work for its intended use, whichever comes ﬁrst.


ARTICLE 5


      The Contract Time shall be measured from the date of commencement.

      Time limits stated in the Contact Documents are ofthe essence of the Contract.

      If the contract is delayed at any time in progress of the Work by changes ordered in the Work, as
      or by labor disputes, ﬁre, unusual delay in deliveries, unavoidable casualties or other causes
      beyond the Contractor’s control, the Contract Time shall be extended by Change Order for such
      reasonable time as the Owner may determine.


  TICLE 6
CONTRACT SUM AND GUARANTEED MAXIMUM PRICE

      The Contract Sum in the Agreement is the total Cost of the Work and the Contractor’s Fee payable
      by the Owner to the Contractor for performance of the Work under the Contract Documents, and is
      guaranteed by the Contractor not to exceed the amount indicated in Paragraph 6.2. This maximum
      sum is referred to in the Contract Documents as the Guaranteed Maximum Price.

      The Owner agrees to pay the Contractor the Contract Sum in current funds for the Contractor’s
      performance of the Contract. The agreed Contract Sum is THREE HUNDRED SEVENTY- FIVE
      THIUSAND and 00/100 DOLLARS ($375,000), including the land cost, but subject to additions
                                                                                                                   E
      and deductions as provided in the Contract Documents.
                                                                                                            DOCUMENT GLl- I31-2002
      The Contract Sum and Contract Time as described in Article 5 shall be subject to equitable adjust-
      ment if concealed or unknown physical conditions are encountered at the site that differ materially   OWNER-CONTRI CTOR
                                                                                                            AGREEMENT
      from those indicated in the Contract Documents or from those conditions ordinarily found to exist.
                                                                                                            P.O. Box 852832
                                                                                                            Richardson, Tx 75 i085-2832




                                                                                                            lit
                                                                                                                         I
ARTICLE 7
PAYMENTS

7.1    The Owner payments to the Contractor for the Contract Sum shall be made immediately,
      following Contractor’s receipt of an itemized request stating the Cost of Work, which draw
      requests shall be submitted by Contractor to Owner no more than (7) per month.

7.2   in the event any payment is not made when due, contractor may stop construction activity until
      payment is made and for ﬁve (5) days thereafter. In the event any payment is not made within ten
      (10) days after it is due, Contractor may take such action as may be necessary, including legal
      proceedings, to enforce its rights here under.

7.3   Payments due and unpaid under the Contract shall bear interest from the date payment is due at the
      rate of 3%, or in the absence thereof, at the legal rate prevailing from time to time at the place of
      the Project is located.

7.4   The Owner’s ﬁnal payment, constituting the entire unpaid balance of the Contract Sum, shall be
      made by the Owner to the Contractor when the Contract has been fully performed by the
      Contractor; such ﬁnal payment shall be made by the Owner not more than l5 days after the
      Substantial Completion described in Paragraph 4.2.

7.5   Owner shall not have possession of the structure until such time as the payment described in
      Article 6 has been fully made or performed by the Owner. If possession of structure is taken by
      Owner before the above obligations are met, without the written consent of Contractor, it shall be
      considered as acceptance of the structure, by the owner, as complete and satisfactory.


ARTICLE §
CHANGES IN THE WORK

8.1   From time to time after execution of the Contract, the Owner, without invalidating the Contract
      may order changes in the Work within the general scope of the Contract consisting of additions,
      deletions or other revisions accomplished by Change Order Request; the Contract Sum and
      Contract Time being adjusted accordingly.

8.2   A Change Order Request shall be a written order to the Contractor signed by the Owner and
      Architect to change the Work, Contract Sum or Contract Time.


ARTICLE Q
EXTENT OF CONTRACTOR'S RESPONSIBILITY

9.1   The Contractor agrees to exercise reasonable skill and judgment in the preparation of schedules
      and estimates, and guarantees all speciﬁed line items within in the schedule, approved by the
      Owner. The recommendations and advice of the Contractor concerning design alternatives shall
      be subject to the review and approval of the Owner. It is not the Contractor responsibility to
      ascertain that the Drawings and Speciﬁcations and in accordance with applicable laws, statutes,
      ordinances, building codes, rules and regulations.     However, if the Contractor recognizes that
      portions of the Drawings and Speciﬁcations are at variance, the Contractor shall promptly notify
      the Owner and/or Architect.
                                                                                                               C3Ei—lAl'QC)
                                                                                                                        rm
9.2   The Contractor shall consult with the owner and Architect regarding site use and improvements,
      and the selection of materials and building systems. The Contractor shall provide recommenda-           DOCUMENT GLH '11-2002
      tions on construction feasibility; time requirements for construction completion; and factors
      related to construction cost including estimates of alternative designs or materials, preliminary       OWNER-CONTRA IZTOR
                                                                                                              AGREEMENT
      budgets and possible economies.                                   r
                                                                                                              P.O. Box 852832
9.3   When the Owner has sufficiently identiﬁed the Project requirements and the Architect has                Richardson, Tx 751185-2832
      prepared other basic design criteria, the Contractor shall prepare, for the approval of the Owner, a
      preliminary cost estimate utilizing area, volume or similar conceptual estimating techniques. If
      any estimate submitted to the Owner exceeds previously approved estimates or the Owner’s budg-
      et, the Contractor shall make appropriate recommendations to the Owner and Architect.
                                                                                                              lit:
 9.4    The Contractor shall meet with the Owner to review the Proposal. In the event that the Owner
        discover any inconsistencies or inaccuracies in the information presented, the Owner shall prompt-
        ly notify the Contractor, who shall make appropriate adjustments to the Proposal. When the Pro-
        posal is acceptable, the Owner shall approve by signing.

9.5     Tests, inspections and approvals of portions of the Work required by the Contract Documents or
        by laws, ordinances, rules, regulations or orders of public authorities having jurisdiction shall be
        made at an appropriate time.

9.6     Contractor shall not be responsible for damages to persons or property occasioned by Owner or his
        agents, third parties or other causes beyond contractor's control. Owner shall hold contractor
        completely harmless from, and shall indemnify contractor for, all costs, damages, losses, and
        expenses, including judgments and attorneys fees, resulting from claims arising ﬁ'om causes
        enumerated in this paragraph.


ARTIQLE 10
EXTENT OF OWNER'S RESPONSIBILITY

10.1   The Owner shall fumish evidence of Project ﬁnancing prior to the start of the Construction and
       from time to time thereaﬁer as the Contractor may request. Furnishing of such evidence shall be a
       condition precedent to commencement or continuation of the Work.

10.2   The Owner shall establish and update an overall budget for the Project, based on consultation with
       Contractor, which shall include contingencies for changes in the Work and other costs, which are
       the responsibility of the Owner.

10.3   The Owner shall furnish free of charge 8 copies of the Drawings, and as many additional copies as
       the Contractor may require.

10.4   The Owner shall fumish the Surveys and Tests concerning the conditions of the site, which are
       required by law, following with reasonable promptness and the Owner’s expense.
       The surveys and legal information shall include adjacent drainage; restrictions, easements, deed
       restrictions and contours of the site. All information on the survey shall be referenced to a project
       benchmark. The services of a geotechnical engineer, when such services are requested by the
       Contractor, may include but are not limited to test borings, test pits, determinations of soil bearing
       values, percolation tests, ground conosion and resistance tests, including necessary operations for
       anticipating subsoil conditions, with reports and appropriate professional recommendations. The
       Contractor shall be entitled to rely upon the accuracy of any such information, reports, surveys,
       drawings and tests described herein.

ARTICLE 11
MISCELLANEOUS PROVISIONS

11.1   Terms used in this agreement, which are deﬁned in the Contract Documents, shall have the
       meanings designated in those Contract Documents.

11.2   All Work required to be done by the Contractor hereunder shall be done in accordance with the
       Drawings furnished to the Contractor by the Owner. It is understood that Owner believes it has
       employed competent engineers, designers and architects. Owner alone shall be responsible for the
                                                                                                                 C-BE!-IA RID
       adequacy of design, sufficiency of the Contract Documents, the safety of the structure and the             I_L_lI*’_L.J|lT\' i- I )l\Al_‘Q

       practicability of the Contractor to make certain that the Documents are in accordance with
       applicable laws, statutes building codes and regulations. The Contractor will not be liable or in        DOCUMENT GU 01-2002
       any way responsible for work done in accordance with the Drawings and Speciﬁcations supplied
                                                                                                                OWNER-CONTRI BTOR
       by and/or approved by the Owner, and the Contractor makes no express or implied warranty                 AGREEMENT
       (including merchantability, ﬁtness or a particular purpose, habitability, and workmanlike
       construction), and there are no oral agreements, representations and conditions except as expressly      P.O. Box 852832
                                                                                                                Richardson, Tx 7. F085-2832
       stated herein or in the Contract Documents.

11.3   Claims, disputes or other matters in question between the parties to this Agreement shall be
       resolved by mediation or by arbitration, rather than through litigation. Prior to arbitration, the              z. at
       parties shall endeavor to reach settlement by mediation.
                                                                                                                Ia 6*
 ARTIQLE 12
 TERMINATION OF THE CONTRACT BY THE CONTRACTOR

 12.1     If the Owner fails to make payments as deﬁned in Article 7, the Contractor may terminate the
          Contract and recover from the Owner payment for Work executed and for proven loss with respect
          to materials and labor, including reasonable overhead, proﬁt and damages.

12.2      In the event Contractor cannot obtain a building permit within thirty (30) days of the date ofthis
          agreement, contractor may declare the Agreement of no further force or effect.


ARTICLE 13
TERMINATION OF THE CONTRACT BY THE OWNER

13.1     The Owner may tenninate the Contract if the Contractor:

.l       persistently or repeatedly refuses or fails to supply enough properly skilled workers and materials;
.2       fails to make payments to Subcontractors for materials or labor in accordance with the respective
         agreements between the Contractor and the Subcontractors;
.3        persistently disregards laws, ordinances, or rules, regulations or orders of a public authority having
         jurisdiction;


This Agreement is entered as of the day and year ﬁrst written above and is executed in at least two original
copies, of which one is to be given to the Owner, and the other to the Contractor.



                1»                                                /
         OWNER (Signature)                         CONTR7TOR (Signature)

        $2 <51       gﬁ/Q/zr-/C“?
                     _                             PIERRE INVESTMENTS, INC. / Gehard Luxury Homes
         (Printed name)                                        (Printed name and title)   Y




                                                                                                                          tﬁl t
                                                                                                                    (SE1-I/\l'"Ql:)
                                                                                                                            §



                                                                                                                   DOCUMENT GLH l1-2002

                                                                                                                   OWNER-CONTRA ICTOR
                                                                                                                   AGREEMENT

                                                                                                                   P.O. Box 852832
                                                                                                                   Richardson, Tx 75 385-2832




                                                                                                                   I
                                                                                                                                                                                O6-30-O8

                   ‘                  PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)

I                                    NOTICE OF BUYER'S TERMINATION OF CONTRACT

                                           CONCERNING THE CONTRACT FOR THE SALE OF THE PROPERTY AT

                    ZOQD Wot                     200 Y _iv‘.gP[.;>,g/;;=_..;                      Q4.Qa@l>Z-K04                                                      7&9 ¢/~’/
                                                                       (Street §\d’dr'-ass aiild City)      T T              I                                                     W        K V


                BETWEEN THE UNDERSIGNED BUYER AND                                 /D/' -£11 F ~ v[-T” *1’ 1‘ "Ci / _7* °                                                  .               l.

                                      __         7   ,_____   g                   U     g    g             O _         g                  _, _         g         u             (SELLER)
                    Buye I’ notifies Seller that the contract is terminated pursuant to the following‘.

                              the unrestricted right of Buyer to terminate the contract under Paragraph 23 oi’ the
                              contract.

                    51(2)          Buyer cannot obtain Financing Approval in accordance with the Third Party Financing
                                   Condition Addendum to the contract.

    i
                    51(3)          the Property does not satisfy the lenders‘ underwriting requirements for the loan under
                                   Paragraph 4A(1) of the contract.

            l       51(4)          Buyer elects to terminate under Paragraph A of the Addendum for Property Subject to
                                   Mandatory Membership in a Property Owners‘ Association.
                     51(5) Buyer elects to terminate under Paragraph 78(2) of the contract relating to the Sells:-:r’s
                           Disclosure Notice.                                                                                                                                                                i

                    We             Other (ideritify the paragraph/lumber of contract or theyaddendu/n)‘
                                     L/.4 1//t/I/Deer‘/r/                                                                    m:::n: hbi B418           P.1/1




1




Inna Geyvandnva
2309 Foxcwek Dr.
Richardson, TX 75082


February 2|, 2011


    Pierre Investments, Inc.
S580 LBJ Freeway, Suite 550
Dallas, ‘D4 75240


RE: Purchase Contract for 2000 and 2004 Saint Pierre


    Tu Whom It May Cuncem:

    As per your request, I am Icuing ynu or anymlu in your ﬁrm know that our contract dated
    October 01. 2010. vmﬂining no propenics located at 2000 and 2004 Sr. Pierre in Carrollton, was
terminated due to unexpected dumping activities discovered upon my last visit to the site- I was
not imcrcstcd in carrying forward the responsibilities ofpoiaemial cnvironmenml claims to deal
with aﬂcr the closing. Sony that] walked away from the properties and the house construction,
but ! alsn didn’t have time nor could I afford any clean-up disputes, environmental charges, or
855055708015.


    Regards,


               /

    j   V
      I   C




               Inna Geyvandova
               2309 Foxcreek Drive
               Plano, TX 75082


               rlprii 30, 2011

                  Pierre Investments, inc.
                  5580 LBJ Freeway, Suite 550
                  Dallas, TX 75240            _


                  RE: Land Purchase Contract for 2000 and 2004 Saint Pierre and Construction

               To Whom It May Concern:

               As I already stated earlier in my letter, l am conﬁrming to you or anyone in your ﬁrm that our Land
                  Purchase Contract dated October 01, 2010, pertaining to the propertlgs listed algqve, was terminated due
               to unexpected dumping activities discovered upon my site visit. I w§s'g;éar so Cipoiimniy last visit totha pcopertyfwherpl discovorélfsoiieral piles of unknown materials z
               being dumped onto the site by construction trucks. l never anticipated nor agreed for being engaged in
Mr’            your continuous environmental responsibilities. I didn't have time nor could I afford the continuous clean-
               up disputes, environmental charges or assessments, and therefore, I decided to walk away from purchasing;
               any of these properties and/or continue on with my anticipated construction project.

              Regards,                           i

              .       5_ '.'                          v               _ ,_
                  4      is    , W V     _ ~-am ~_            .   7                                                    ..
              "                 -.         I ‘            '                                         -.»
              lnna GeWa_-, __gva_'i                                                             '

              IN WITNESS WHEREOF the undersigned have exécuted this Afﬁdavit as of the Effective Date.

                                                                                           STATE OF TEXAS          §
                                                                                                                  §
                                                                                    coumv or    lg Mg;            §
              This instrument was acknowledged before me this                   30 day of égg-1 /                 2911, by M5_ "ma
              Geyvandova



 \_,                           iv‘Q W“               nomnvvusuc              as d          4” ’/             as    d
                               '®'                   STATEOFTEXAS            NOTARY PUBLIC in and for the State of Texas
                               “”' ‘*9 MYCOMM.EXE5i22l20l2
L
                                                                             91
                                        Ken Gazian — February 26, 2014
                                    Direct Examination by Mr. Musgrove


            Q        Per?

    '       A        Per lot.

            Q        So how much did you pay to the closing ——

        sorry, the title company?
    y       A        I paid 74 something.          $74,500.

            Q        Is this a copy of the check,          cashier's
        check?

            A        Right.

            Q        What was the price that you paid for the

        liens?

            A        My mistake.        $73,500.

            Q        Were you ultimately damaged as a result of
        the dumps?

            A        I lost two my contracts for sale of the
        lots.    I lost my two contracts to build two homes.             I
        paid extra 10 percent on the city liens that they
        assessed the properties.           I paid taxes.      I paid
    1homeowners association dues.              Everything that I had

        to hold on to the lots, try to find another seller ——

        another buyer who will not only buy the land,              but
    lgive me the opportunity to build because I'm a
        builder.     I'm not in flipping properties.

>
            Q      Now,         you stated that you want to itemize
>

        your damages here.           So there was —— the contract with
        your sister was for how much?

itﬁin-Q.                    ,                                   __                ._..


            Sheretta L. Martin, CSR — 162nd Civil District Court
                         Phone: 214-653-6260
                          Email: slmartin@dalIasCounty.org
                                                                                     92
                                              Ken Gazian - February 26, 2014
        Qn——   _                          Direct Examination by Mr. Musgrove
                                                                        _ _    _*'




                       A     Contract for sale of the land?

                       Q     Yes.

                       A     $160,000.

                       Q    How much was the contract for the sale of
        the lots with Mr. Fabian?

                       A    $84,000.

                       Q    So is that a difference of $76,000?
    .                  A    If that's what you have, yes.

                   Q        Now, you also stated that you lost the sale
        on the —— the profit for the construction of the
        homes?

                   A       Yes,     correct.

                   Q       Now,     what was your total profit for that,
        your profit you would have made?
I                  A       My normal profit or discount to Inna?

                   Q       Yes,     for Inna.

                   A       For Inna,     my profit would have been $75,000
    for each house.

               Q           And how did you come to calculate the 75?
               A           Simple.     It's -— I profit 55 -- I profit
30, but I discounted to Inna to $25 per square foot.

That's 3,000 square foot -- I normally profit $30 per
square foot.                   I discounted to Inna $25 per square

foot in the construction times 3,000 square feet
times two homes.                      That's $75,000 times two.       That's


                                           .    Jr   J"           '
           Sheretta L. Martin, CSR — l62nd Civil District Court
                                    Phone: 214-653-6260
                              Email: Slmartin@dallascounty.org
                                                                       92
                                    Ken Gazian — February 26, 2014
                                Direct Examination by Mr. Musgrove


    $150,000.
        Q           Now,    the 3,000,   is that the -— was that the

    contract?        Is that what you're anticipating building

    a 3,000 square foot home?

        A           I think so.     It's even in the contract.

        Q           Did you have any other expenses involving
    the upkeep and maintenance of the lots for the two
    years?

        A           Small stuff.     Mowing grass, homeowners
    association.           I paid taxes to the City of Carrollton,

    taxes to the independent school district.

        Q           Now you stated that one of the —— were
    there any liens that had to be paid during this time,
    any interest on those liens?

        A           10 percent interest per year,      yes.

        Q           And do you have any -— did you receive any
    statements from the City of Carrollton regarding
    these liens?
        A           Sure.

                            MR. MUSGROVE:   At this time,
    Your Honor,       I would like to offer Exhibit 24 into

    evidence?

                            THE COURT:   24 is already admitted.
<       Q       (By Mr. Musgrove) Ken, what is this -- what
    is this picture?          What is this document?

Inn:   I        I


        Sheretta L. Martin, CSR - 162nd Civil District Court
                     Phone: 214-653-6260
                        Email: s1martin@dal1ascounty.org